Citation Nr: 1734099	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes, type II with onychomycosis, and erectile dysfunction.

2.  Entitlement to a rating in excess of 10 percent for cerebral vascular accident with residuals of right sided stroke and dyslipidemia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further AOJ action with respect to the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

With regards to higher initial rating claims for diabetes, type II with onychomycosis, and erectile dysfunction and for cerebral vascular accident with residuals of right sided stroke and dyslipidemia, the AOJ denied both claims in a May 2011 rating decision.  In denying the claims, the AOJ noted that the Veteran was scheduled for a VA examination to assess the severity of each of disability on appeal and that the Veteran failed to report to the scheduled examination without showing a good cause.  The record shows that the AOJ initiated a request to schedule VA examinations in March 2011.  Later in the same month, the AOJ cancelled the request to schedule VA examinations and documented that the Veteran failed to report.  However, the record indicates that that the Veteran has lived in and around Belize and worked as a missionary for years.  A July 2010 statement from the Veteran's wife indicated that they do not receive notifications until the Veteran returns to the United States for medical treatment.  In a July 2010 notice of disagreement (NOD), the Veteran explained that he had returned to the United States with his wife for his annual exam and opted to stay longer for several weeks to attend a follow-up appointment.  The Veteran then requested a comprehensive VA examination to assess the severity of his service-connected disabilities. 

In sum, the Veteran expressed his willingness and desire to attend a VA examination, did not have a fixed address in Belize due to his missionary work when the March 2011 request for VA examinations was initiated, and the Veteran's wife indicated that the Veteran receives notifications when he returns to the United States.  Given these unique facts, the Board finds that the Veteran should be afforded another VA examination to evaluate the current severity of his service-connected diabetes, type II with onychomycosis, and erectile dysfunction and for cerebral vascular accident with residuals of right sided stroke and dyslipidemia.  The Veteran has since provided an address in Belize and acquired representation, both of which should help ensure the Veteran receives notification in a timely manner.

The issue of entitlement to a TDIU is intertwined with the higher initial ratings and adjudication will be deferred until the higher initial ratings issues are adjudicated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Verify and update the Veteran's address as provided in the Veteran's March 2017 letter. 

2.  Verify the Veteran's Agent's address as provided in the July 2014 change of address notification.

3.  Arrange for the Veteran to undergo a VA examination by an appropriate physician to determine the current severity of his service-connected diabetes, type II with onychomycosis, and erectile dysfunction and his cerebral vascular accident with residuals of right sided stroke and dyslipidemia.  The examination should be conducted in accordance with the current disability benefits questionnaires.

Notification of the scheduled examination should be sent to the Veteran and his Agent at their current addresses of record.

Provide the Veteran with adequate time in order to allow him to respond in a timely manner and to arrange travel to the United States to attend the scheduled VA examinations. 

The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

4.  Then, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

